This opinion is subject to revision before final
                       publication in the Pacific Reporter

                                2019 UT 23


                                   IN THE

       SUPREME COURT OF THE STATE OF UTAH

      METROPOLITAN WATER DISTRICT OF SALT LAKE & SANDY,
                        Appellant,
                                      v.
                              ZDENEK SORF,
                                Appellee.


                              No. 20160756
                           Filed June 11, 2019

                           On Direct Appeal

                     Third District, Salt Lake
                  The Honorable Robert P. Faust
                         No. 100921025

                                Attorneys:
      Shawn E. Draney, Scott H. Martin, Danica N. Cepernich,
          Rodney R. Parker, Salt Lake City, for appellant
       Paul M. Belnap, Bradley W. Bowen, Alan R. Houston,
                   Salt Lake City, for appellee


    CHIEF JUSTICE DURRANT authored the opinion of the Court, in
       which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
            JUSTICE PEARCE and JUSTICE PETERSEN joined.

   CHIEF JUSTICE DURRANT, opinion of the Court:
                              Introduction
   ¶1 Article XI, section 8 of the Utah Constitution and Utah Code
section 17B-1-103 authorize the creation of quasi-governmental
entities known as limited purpose local districts. The Metropolitan
Water District of Salt Lake and Sandy (Metro) is one such district,
created for the purpose of operating the Salt Lake Aqueduct (SLA).
Metro owns land in fee and has various easements along the SLA
corridor. One of these easements crosses the backyard of Zdenek
                              METRO v. SORF
                          Opinion of the Court

Sorf. Metro claims that it has authority to enact regulations over
non-Metro district use of SLA corridor lands such as Mr. Sorf’s.
When Mr. Sorf made improvements to his property in violation of
these regulations, Metro sued for injunctive relief, among other
claims. Mr. Sorf filed a motion for summary judgment, arguing
Metro’s claims were not yet ripe. The district court granted his
motion. Because we find that the parties’ claims are ripe, we reverse
and remand.
                               Background
    ¶2 Metro owns and operates the SLA. The SLA transports
water from the Deer Creek Dam to the Salt Lake Valley. Along the
SLA corridor, Metro owns some property in fee and has easements
over other portions. Mr. Sorf owns property encumbered by a Metro
district easement. This easement was created by deed in 1946 by
Elizabeth Colemere, the former property owner. This deed provides
Metro an easement 125 feet wide “to construct, reconstruct, operate
and maintain a pipeline or pipelines on, over and across” the
property.
    ¶3 Metro also claims that, under Utah Code sections 17B-1-103
and 17B-1-301, it has additional authority to adopt regulations of
SLA-related property. With this alleged authority, Metro has created
a set of regulations, including provisions controlling non-Metro use
of the SLA. These regulations prohibit construction of certain
structures, and prohibit property owners from having trees and
vines on the land covered by the easement.1 Metro’s regulations
require property owners encumbered by Metro’s easement to submit
an encroachment application to Metro if they want to make any of
these restricted improvements on their land.
    ¶4 Without Metro’s approval, Mr. Sorf began making
improvements to his property.2 He removed some trees and
landscaping and replaced them with a hot tub and gazebo. He added
garden boxes, a water feature, and a shed. All of these improvements
fall within the boundaries of Metro’s easement. Mr. Sorf also
replaced a cinder block wall with a wood fence and installed a gate
in the fence to give Metro access. He installed another gate between

_____________________________________________________________
   1   Metro. Water Dist. Regulations 16-7(2) & 16-7(5)(a).
   2 At one point during the construction, Mr. Sorf submitted an
encroachment application to Metro, but Metro denied it.


                                    2
                         Cite as: 2019 UT 23
                         Opinion of the Court

his backyard and his neighbor’s backyard to provide additional
access.
    ¶5 Metro filed suit in October 2010, seeking to enjoin Mr. Sorf’s
construction and receive a declaration about its authority to remove
the improvements. Mr. Sorf defaulted, appealed to this court, and we
vacated the denial of his motion to set aside the default judgment.3
Mr. Sorf later filed an answer and counterclaim in the district court.
Metro filed a motion for partial summary judgment, seeking a
declaration that it had the regulatory authority it claimed. Mr. Sorf
filed a cross-motion for summary judgment, claiming that Metro’s
claims were not ripe “because whether [Mr. Sorf] has violated
[Metro’s] easement rights or [Metro’s] necessary rules and regulations
cannot be determined until such time as [Metro] has an actual need
to refurbish or replace the pipeline.”
   ¶6 The district court granted Mr. Sorf’s cross-motion. It found
that Metro had an easement on Mr. Sorf’s property, that there was
no evidence that Mr. Sorf’s improvements to the property
unreasonably interfered with the aqueduct, and that Metro’s
“assertion of interference with its rights regarding the potential
future refurbishment or replacement of the pipe [was] purely
speculative.” The district court dismissed Metro’s claims as not ripe.
Specifically, the district court found that “determining whether
[Mr. Sorf] has unreasonably interfered with the easement will be
entirely speculative until Metro has an actual plan to refurbish or
replace the pipe under [Mr. Sorf’s] backyard.”
    ¶7 Metro appealed the district court’s order. We have
jurisdiction pursuant to Utah Code section 78A-3-102(3)(j).
                   Issues and Standard of Review
   ¶8 We must determine whether the parties’ issues are ripe for
resolution. We “review the [district] court’s legal determination of
ripeness under a correction of error standard.”4




_____________________________________________________________
   3 Metro. Water Dist. of Salt Lake & Sandy v. Sorf, 2013 UT 27, ¶ 26,
304 P.3d 824.
   4Boyle v. Nat’l Union Fire Ins. Co., 866 P.2d 595, 598 (Utah Ct. App.
1993).


                                   3
                             METRO v. SORF
                          Opinion of the Court

                                Analysis
   ¶9 First, because we find that the parties’ claims are ripe, we
conclude that the district court erred in granting summary judgment
based on ripeness. And because the district court did not conduct the
proper analysis of the parties’ respective rights to the easement, we
remand to the district court for proceedings consistent with this
opinion.
    ¶10 Although the district court’s order contains some discussion
about the rights of the parties, it ultimately dismissed the parties’
claims on ripeness grounds. “A dispute is ripe when a conflict over
the application of a legal provision has sharpened into an actual or
imminent clash of legal rights and obligations between the parties
thereto.”5 On the other hand, “[a]n issue is not ripe for appeal if
there exists no more than a difference of opinion regarding the
hypothetical application of a provision to a situation in which the parties
might, at some future time, find themselves.”6
    ¶11 But this is not a hypothetical situation. Mr. Sorf has made
improvements to his property. Metro alleges it has the regulatory
authority to prevent him from doing so without its approval and to
force him to remove the structures from the property. The district
court did not actually reach the issue of whether Metro has the
regulatory authority it claims. Rather, it assumed that Metro had
some power but that its power was limited by what is “necessary”
for its operations. The district court then found that it could not
determine what was “necessary” because Metro did not yet have a
plan for future reconstruction of the SLA. Whether Metro has the
regulatory authority it claims is, in part, determinative of whether it
is entitled to injunctive relief against Mr. Sorf. If Metro does have
this authority, Mr. Sorf has violated valid Metro district regulations,
and Metro may seek a remedy. So the question of whether, and to
what extent, Metro has the regulatory authority it claims is ripe for
adjudication.
   ¶12 Additionally, even if Metro does not have this regulatory
authority, the question of whether Mr. Sorf’s additions to the

_____________________________________________________________
   5 Fundamentalist Church of Jesus Christ of Latter-Day Saints v.
Lindberg, 2010 UT 51, ¶ 40, 238 P.3d 1054 (internal quotation marks
omitted).
   6   Id.


                                    4
                         Cite as: 2019 UT 23
                        Opinion of the Court

property encroach upon Metro’s property rights remains. Metro has
an easement that allows it “to construct, reconstruct, operate and
maintain a pipeline or pipelines on, over and across” a portion of
Mr. Sorf’s property. The aqueduct has been constructed, the
aqueduct remains operational, and Metro does not suggest that any
of Mr. Sorf’s repairs have interfered with the actual operation of the
aqueduct underground. But the question is not whether Mr. Sorf has
“unreasonably interfere[d] with the aqueduct.” Rather, the question is
whether Mr. Sorf has unreasonably interfered with Metro’s easement,
or in other words, Metro’s ability to access the aqueduct for
maintenance and repairs. This is a different question from whether
Metro has access to the property generally. Metro does not claim that
Mr. Sorf has denied access to his property. And the parties do not
dispute that these structures are, in fact, constructed on Metro’s
easement. But the question left unanswered by the district court is
whether Mr. Sorf’s additions to the property have interfered with
Metro’s present right to access the aqueduct through its easement,
for the purposes of ongoing maintenance.7
   ¶13 This is not a speculative inquiry. Although Metro’s
unspecified plan to reconstruct the aqueduct sometime in the future
may be speculative, there is a live dispute regarding whether
Mr. Sorf’s improvements have unreasonably interfered with Metro’s
property rights. Metro has established rights based on an express
easement. If Mr. Sorf has infringed upon that easement, Metro has a
right to remedy that infringement. So the district court on remand
must determine what the parties’ respective rights and obligations to
the property are.
    ¶14 In sum, the parties are both entitled to a determination of
whether these additions are permissible, and if not, a determination
of the proper remedy. Although Metro’s future plans for
modification and maintenance of the aqueduct may be speculative,
both Metro and Mr. Sorf have present, existing rights in the property
at issue. Mr. Sorf owns the property in fee and Metro has a right to




_____________________________________________________________
   7 Metro, as an easement holder, “has the right to access to repair
and maintain its [aqueduct] as reasonably necessary in accordance
with its use since time immemorial.” N. Union Canal Co. v. Newell,
550 P.2d 178, 179 (Utah 1976) (citation omitted).


                                  5
                            METRO v. SORF
                         Opinion of the Court

an easement on the property.8 So an actual clash of legal rights and
obligations exists between the parties, and their claims are ripe.
                             Conclusion
    ¶15 The district court erred in finding that the parties’ claims
were not ripe. And by failing to fully address the parties’ claims, the
court missed a critical piece of the analysis regarding whether
Mr. Sorf’s use of his land violated either Metro’s regulations or the
parties’ respective easement rights. Because Mr. Sorf and Metro have
present and competing interests in the land at issue, and Metro
claims Mr. Sorf is currently violating its alleged regulatory authority,
the issues presented in this case are ripe. We reverse and remand for
additional proceedings.




_____________________________________________________________
   8 “[T]he owner of the fee title, because of his general ownership,
should have the use and enjoyment of his property to the highest
degree possible, not inconsistent with the easement.” Id. And “the
owner of the easement should likewise have the right to use and
enjoy his easement to the fullest extent possible not inconsistent with
the rights of the fee owner.” Id.


                                   6